Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (claims 1-14 and 17-20) in the reply filed on 04/29/2022 is acknowledged.  Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because in block diagram of Figures 6 and 7, the blocks 144 and 162, respectively, are blank.  In Figure 8, block 158 indicates that if in step 162 the repaired damage to the CMC component is above the residual severity level then proceed to step 158 to clear the gas turbine engine for re-air and if in step 162 the repaired damage to the CMC component is below the residual severity level then proceed to step 164 to reject the CMC component.  However, claim 3 recites that if it is determined that the repaired damage is below the predetermined level then proceed to clearing for re-air which seems to be the exact opposite of the flow chart of Figure 8.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the step of “determining if the extent of damage to the ceramic matrix composite component is above a predetermined threshold” and also a step of “determining a repair technique to repair the damage to the ceramic matrix component based on the extent of damage to the ceramic composite component.”  As such, it is clearly understood that the repair technique is selected based on the extent of the damage.  However, the claim recites an “If” statement and thus, is awkwardly worded and unclear as to when exactly the repair technique is determined.  Is it determined if the extent of damage is above or below the predetermined threshold.  It seems that the step of determining the repair technique would only occur if the extent of damage is determined to be above the predetermined threshold and neither repair technique not actual repair is performed if it is below the threshold.  In another word, the repair would only occur when the damage is determined to be above.  As such, line 4 of claim 1 may have to be amended to:
- - determining [[if]] that the extent of damage to the ceramic matrix composite component is above a predetermined threshold, - -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saha et al. (US 20190375689A1).
As applied to claim 1, Saha et al. teach a method comprising inspecting a ceramic matrix composite component assembled in a gas turbine engine (10, paragraph [0002], [0018], Figs. 1-5) to determine an extent of damage to the ceramic matrix composite component (the extent of damaged component 30 with damage areas 32, 34 and 36 are inspected, determined and identified as shown in Fig. 2), determining if the extent of damage to the ceramic matrix composite component is above a predetermined threshold (the fact that the damages are being repaired in Figs. 3-5 means that the damages are repairable and must be above some predetermined threshold), determining a repair technique to repair the damage to the ceramic matrix
composite component based on the extent of damage to the ceramic matrix composite
component (paragraph [0005]), and repairing the ceramic matrix composite component using the repair technique (the repair technique is to fill the damage areas 32, 34 and 36 using coat patch 44 and EBC 46 subjected to sintering which result in sintered coatings 64 and 66, paragraph [0006]).

As applied to claim 10, Saha et al. teach the invention cited including wherein the ceramic matrix composite component includes a protective coating (16, 18, 20, Fig. 2) that surrounds an outer surface of the ceramic matrix composite component (14), the protective coating having a bond layer (16) that contacts the outer surface of the ceramic matrix composite component (14) and an environmental barrier coating layer (20 and 18) that surrounds the bond layer (16) and is exposed hot gases flowing through a primary flow path of the gas turbine engine.

As applied to claim 11, Saha et al. teach the invention cited including wherein the repair technique includes an in-direct repair of the ceramic matrix composite material of the ceramic matrix composite component if the extent of damage (32, Fig. 2) to the ceramic matrix composite component includes spalling in the environmental barrier coating layer of the protective coating (20 and 18, Fig. 2) without spalling in the bond layer (16, Fig. 2) of the protective coating.

As applied to claim 12, Saha et al. teach the invention cited including wherein the in-direct repair includes reapplying a portion of the environmental barrier coating layer (46, Fig. 2) to a damaged area of the environmental barrier coating layer of the protective coating (32, Fig. 2) on the ceramic matrix composite component. 

As applied to claim 13, Saha et al. teach the invention cited including wherein the repair technique includes an in-direct repair of the ceramic matrix composite material of the ceramic matrix composite component if the extent of damage to the ceramic matrix composite component includes spalling (34, Fig. 2) in both the environmental barrier coating layer (20 and 18, Fig. 2) and the bond layer (16, Fig. 2) of the protective coating without recession of the ceramic matrix composite material of the ceramic matrix composite component.

As applied to claim 14, Saha et al. teach the invention cited including wherein the
in-direct repair includes reapplying a portion of the protective coating (46) to a damaged area (32) of the protective coating (Figs. 2 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 20190375689A1) in view of Ducotey, JR. et al. (US 7,204,019).
As applied to claims 2 and 3, Saha et al. teach the invention cited including repairing the damaged ceramic matrix composite component including some embodiments wherein the repair (sintering of bond coat patch) is achieved in situ during high temperature operation of article 10 (paragraph [0046]) which implies that the repaired damage composite component must have met some severity limit to allow the component to be used in operational environment.  However, Saha et al. do not explicitly teach that the method further comprises determining if the repaired damage to the ceramic matrix composite component is below a predetermined residual severity limit and if so, the gas turbine engine is cleared for fight.
Ducotey, JR. et al. teach a method for repairing a gas turbine component wherein a vane 10 is subjected to the repair process by removing from the surface of the article a damaged original coating and applying a new nonoriginal coating followed by using a predetermined inspection criteria to rework and remove excess nonoriginal coating that has been applied (abstract, lines 1-15).   Ducotey, JR. et al. further teach that the vane 10 also should be inspected to determine whether it meets certain minimum standards. In general, the vane 10 should satisfy relevant serviceable inspection limits. Moreover, it may be desirable to impose some limitations on the extent of cracking acceptable in the vane 10. For example, it may be preferable to limit vane cracking to cracks no greater than about 30 mils in width and erosion no greater than about 30 mils in depth. Selected criteria may exceed serviceability limits as long as the vane 10 may be repaired within the constraints of the present invention to return the criteria to serviceable limits (col. 7, lines 34-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Saha et al. the steps of determining if the repaired damage to the component is below a predetermined residual severity limit and if so, the gas turbine engine is cleared for flight/operation, as taught by Ducotey, JR. et al., as an effective means of allowing the repaired component to meet the minimum design requirements by being allowed to be placed back into operational environment thus, neither posing any safety risks nor having to scrap the repaired component resulting in a substantial manufacturing cost savings.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 20190375689A1) in view of Ducotey, JR. et al. (US 7,204,019) as applied to claim 3 above, and further in view of Kominsky (US 9,046,000).
As applied to claims 4 and 5, the combination of Saha et al. and Ducotey, JR. et al. teaches the invention cited but does not explicitly teach the step of receiving a signal to an engine health monitoring system included in the gas turbine engine indicative of a detection of impact damage to the ceramic matrix composite component in the gas turbine engine (as in claim 4) and step of resetting the engine health monitoring system to detect the signal indicative of impact damage to the ceramic matrix composite component if the extent of damage is below the predetermined threshold (as in claim 5).
Kominsky teaches a well-known method for detecting foreign object damage in turbomachinery including a system for real-time health monitoring of engines to monitor turbomachinery blades during engine operation and report anomalous behavior and shape of the blades if it occurs, such as damage by FOD. The system includes sensors for obtaining a signal representing a blade reflection profile from a blade passing by the sensors during a revolution of the rotor in combination with a processor for performing timing calculations and/or fingerprint comparisons with reference data to identify a change in blade fingerprint relative to the reference data, which may indicate blade damage. Such systems can reduce operational costs, enhance safety and improve operational readiness by facilitating condition-based maintenance of engine rotors as opposed to schedule-based solutions. The invention can prevent the needless loss of life and assets caused by undetected minor levels of blade damage that may lead to unexpected catastrophic failure of an engine.  Kominsky further teaches that the obtained blade reflection profiles are stored in a storage medium as test data and, by means of a processor, are further compared with reference data to identify the damage (title, abstract, lines 1-17, paragraph bridging cols. 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Saha et al. as modified by Ducotey, JR. et al., an engine health monitoring system including sensors to signal an impact damage to the gas turbine component, as taught by Kominsky, as an effective means of reducing operational costs, enhancing safety and improving operational readiness by facilitating condition-based maintenance of engine rotors as opposed to schedule-based solutions.  
As for the limitation of resetting the engine health monitoring system to detect the signal indicative of impact damage to the ceramic matrix composite component if the extent of damage is below the predetermined threshold (as in claim 5), it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to reset the health monitoring system if the comparison of the test data with the reference data does not yield in a significant change in component fingerprint which would be indicative of the component damage.  Such, resetting would allow the system to continue monitoring for a real and unacceptable damage without having to unnecessarily stop the operation of the turbine engine.
	
As applied to claims 6 and 7, the combination of Saha et al., Ducotey, JR. et al. and Kominsky teaches the invention cited.  Saha et al. further teach the repair technique includes direct (damage area 36 is directly inflicted in substrate 14) and indirect (damage areas 32 and 34 indirectly inflicted in coating 20 and 18 and not substrate 14, Fig 4.) repair of the ceramic matrix composite material and further teaches identifying the damage areas 32, 34 and 36 (Fig. 2) without further teaching whether it was done by visual or non-visual inspection. 
Kominsky teaches that the impact damages could be identified using a sensor system that monitors and reports anomalous behavior and shape (i.e. visual inspection).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Saha et al. as modified by Ducotey, JR. et al., a visual identification inspection system, as taught by Kominsky, as an effective means of reducing operational costs, enhancing safety and improving operational readiness by facilitating condition-based maintenance of engine rotors as opposed to schedule-based solutions.  

As applied to claims 8 and 9, the combination of Saha et al., Ducotey, JR. et al. and Kominsky teaches the invention cited including Kominsky teaches visual inspection by comparing a shape of the component to a datum shape (abstract).  Kominsky further teaches that in different embodiments the monitoring systems can also act to provide additional forms of data that would normally require additional instrumentation as well, such as clearance sensors, OPR sensors,  NSMS (Non-contact Stress Management System) probes, etc. (col. 3, lines 48-51) which means non-visual inspection comparing a stress level of the component to a stress threshold is utilized.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 20190375689A1) in view of Kominsky (US 9,046,000).
As applied to claims 19 and 20, Saha et al. teach the invention cited including that the ceramic matrix composite component (10) may be in the form of blades, vanes, combustor liners, or shrouds of gas turbine engines (paragraph [0018]) but does not explicitly teach the step of receiving a signal to an engine health monitoring system included in the gas turbine engine indicative of a detection of impact damage to the ceramic matrix composite component in the gas turbine engine (as in claim 19) and wherein the signal is one of a temperature measurement and a pressure measurement within the gas turbine engine that is measured by a sensor included in the engine health monitoring system (as in claim 20).
Kominsky teaches a well-known method for detecting foreign object damage in turbomachinery including a system for real-time health monitoring of engines to monitor turbomachinery blades during engine operation and report anomalous behavior and shape of the blades if it occurs, such as damage by FOD. The system includes sensors for obtaining a signal representing a blade reflection profile from a blade passing by the sensors during a revolution of the rotor in combination with a processor for performing timing calculations and/or fingerprint comparisons with reference data to identify a change in blade fingerprint relative to the reference data, which may indicate blade damage. Such systems can reduce operational costs, enhance safety and improve operational readiness by facilitating condition-based maintenance of engine rotors as opposed to schedule-based solutions. The invention can prevent the needless loss of life and assets caused by undetected minor levels of blade damage that may lead to unexpected catastrophic failure of an engine.  Kominsky further teaches that the obtained blade reflection profiles are stored in a storage medium as test data and, by means of a processor, are further compared with reference data to identify the damage (title, abstract, lines 1-17, paragraph bridging cols. 3 and 4). Kominsky further teaches that it is well-known to have a variety of other methods used for foreign object damage (impact damage) detection including measuring and analyzing discharge pressure (col. 2, lines 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Saha et al. an engine health monitoring system including sensors to signal an impact damage to the gas turbine component, as taught by Kominsky, as an effective means of reducing operational costs, enhancing safety and improving operational readiness by facilitating condition-based maintenance of engine rotors as opposed to schedule-based solutions.  
As for the limitation of wherein the signal is one of a temperature measurement and a pressure measurement within the gas turbine engine that is measured by a sensor included in the engine health monitoring system (as in claim 20), it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided the method of Saha et al. as modified by Kominsky a sensor to measure the pressure change in the turbine engine depending on the specific design requirements and as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 20190375689A1) in view of Roberts, III et al. (US 9,895,716).
As applied to claims 17 and 18, Saha et al teaches the invention cited including a method of inspecting and repairing a ceramic matrix composite component assembled in a gas turbine engine wherein the damage areas which are extended into the protective coating and part of the ceramic matrix composite are patched and sealed (Figs. 1-5) but fails to explicitly teach the extent of damage includes a hole that extends through the ceramic matric composite material and opens into an interior cavity formed in the ceramic matrix composite component (as in claim 17) and sealing the hole to prevent ingress of hot gases into the interior cavity (as in claim 18).
Roberts, III et al. teaches that it is well-known in the art of gas turbine matrix composite component repair processes wherein the matrix composite repair process includes applying a repair material to a matrix composite component, securing the repair material to the matrix composite component with an external securing mechanism and curing the repair material to bond the repair material to the matrix composite component during the securing by the external securing mechanism (abstract, lines 1-7). In one embodiment, the matrix composite component 100 is damaged (step 101) from, for example, operational wear and tear, foreign object contact, external surface contact, age, manufacturing, or a combination thereof. A damaged portion 112 of the matrix composite component 100 is visible on the outer face 106 of the matrix composite component 100, as is shown in step B of FIG. 2. In one embodiment, the damaged portion 112 extends through the coating layer 212 and partially into the body portion 213 (col. 3, lines 4-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have applied the method of Saha et al. to repair a hole extended through the protective coating and the ceramic matrix composite component which opened into the interior cavity formed in the component, as taught by Roberts, III et al., as an effective means of repairing the damage component and reclassifying the component to the original specification so it can be reused in the operational condition and as a matter of use of known technique to improve similar methods in the same way (see MPEP 2143, KSR, Rationale “C”).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/02/2022